Citation Nr: 0205669	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-36 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative 
arthritis of the left shoulder prior to September 3, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left shoulder since September 
3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1994.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.   In 
October 1997 and March 1999, the Board remanded the case to 
the RO for additional development.  That development has 
since been completed, and the case is once again before the 
Board for appellate review. 

The November 1994 rating decision on appeal granted service 
connection for degenerative arthritis of the left shoulder 
and assigned a noncompensable (zero percent) evaluation, 
effective September 1, 1994.  In a December 1998 rating 
decision, the RO granted an increased evaluation to 10 
percent, effective September 3, 1998.  Since the effective 
date of this increase did not go back to the initial date of 
service connection (September 1, 1994), two issues must be 
adjudicated: whether the veteran's degenerative arthritis of 
the left shoulder warrants a compensable evaluation prior to 
September 3, 1998, and whether this disability warrants an 
evaluation in excess of 10 percent since September 3, 1998.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  The veteran is right hand dominant.

3.  The veteran's degenerative arthritis of the left shoulder 
is manifested by X-ray evidence of arthritis, causing pain 
and weakness.  These symptoms cause limitation in range of 
motion of the left arm; at no time, however, has motion been 
limited to greater than 80 degrees of abduction. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for degenerative 
arthritis of the left shoulder have been met since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).
. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran retired from the U.S. Air Force in August 1994 
after over twenty years of active military service.  In 
October 1994, he submitted an application for VA compensation 
benefits for a left shoulder disability.  As a result, he 
underwent a VA general medical examination in November 1994, 
where he reported pain in his left shoulder with raising his 
arm to the level of his neck.   It was noted that he was 
right handed.  Unfortunately, it does not appear that the 
examiner performed a thorough examination of the veteran's 
left shoulder, as no clinical findings were reported.   The 
examiner merely noted that the veteran "has some pain 
elevating his left shoulder."  Testing for range of motion 
was not performed.  To add to the confusion, a radiology 
report concerning the left shoulder was interpreted as 
negative, while the diagnosis section of the examination 
report noted "degenerative disease of the left shoulder, 
probably traumatic in origin." 

A November 1994 rating decision granted service connection 
for degenerative arthritis of the left shoulder and assigned 
a noncompensable evaluation, effective September 1, 1994.   
The RO reasoned that there was no evidence of limitation of 
motion, painful motion or other functional impairment of the 
left shoulder to warrant a compensable evaluation.  The 
veteran's service representative filed a timely notice of 
disagreement requesting that the RO reconsider the 
noncompensable evaluation based on the veteran's complaints 
of pain.  

An August 1996 VA outpatient treatment report shows that the 
veteran was seen for a history of bursitis of the left 
shoulder.  He was treated with anti-inflammatory medication 
and sent to physical therapy for range of motion and 
strengthening exercises.   X-rays were also ordered, but it 
is unclear from the report if they were in fact performed.  

At a hearing held at the RO in January 1997, the veteran's 
service representative explained that a compensable 
evaluation was warranted based on the veteran's complaints of 
severe limitation of motion and pain on manipulation.  The 
veteran testified that he initially injured his left shoulder 
in 1990 while working as a warehouse supervisor.  He said 
that one day his left shoulder "just gave out" while 
lifting heavy cargo and building pallets.   He said he 
continued to experience pain and a tingling sensation in his 
left shoulder and arm at work, forcing him to take periodic 
breaks from his job.   He indicated that the jobs he had had 
since retiring from the military involved manual labor.  The 
veteran's service representative concluded the hearing by 
requesting that a 20 percent evaluation be assigned under 
applicable diagnostic criteria, with consideration of 
38 C.F.R. §4.59. 

The Board remanded the case in October 1997 to afford the 
veteran a thorough orthopedic examination.   That examination 
was performed on September 3, 1998.   At that time, the 
examiner noted that the claims file had been reviewed, as 
instructed in the Board's remand.  The veteran described 
continued pain in his left shoulder with activities, as well 
as some radicular symptoms in his left arm.  He said these 
symptoms interfered with activities, especially overhead 
activities.  He also reported radicular pain at rest.  He 
said he had been employed as a motor vehicle operator since 
1994, but made no indication whether his left shoulder 
disability interfered with his current job.  On physical 
examination, there was pain at the top of the superior edge 
of his scapula with deep palpation.  He was able to abduct 
his left arm to 120 degrees, but experienced significant pain 
at 110 degrees.  Internal and external rotation were limited, 
as evidenced by his limited ability to reach behind his back 
and behind his neck.   This limitation was estimated at 
approximately 10 to 15 degrees less than full rotation in 
each plane.  No tenderness was present at either the 
acromioclavicular (AC) joint or the anterior joint line.  
Both upper extremities were neurovascularly intact to full 
sensation.  The left upper extremity showed good pulses, 
strength of 5/5, and deep tendon reflexes of 2+/5 and equal 
to his right upper extremity.  The examiner stated there was 
radiographic evidence showing some degenerative changes of 
the AC joint.  He requested a view of the scapulothoracic 
joint to rule out degenerative changes, but explained that 
the radiographic technicians were unable to perform this 
procedure.  The examiner concluded that the veteran had some 
mild degenerative changes at the left AC joint, although his 
pain was located at the top of his scapula.   The examiner 
added that some impingement signs were present, such as pain 
with abduction and internal rotation, but that his radicular 
symptoms were unusual for an acromial impingement and 
warranted further investigation of his neck to rule out any 
degenerative changes or nerve root compression that may be 
responsible for his symptoms. 

Based on this examination report, a December 1998 rating 
decision assigned a 10 percent evaluation for the veteran's 
left shoulder disability.  Rather than assigning an effective 
date back to the original date of service connection, 
however, the RO assigned an effective date of September 3, 
1998, the date of the VA examination.  Moreover, inasmuch as 
the 10 percent evaluation is not the maximum benefit under 
the rating schedule, the claim for an increased evaluation 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In March 1999, the Board remanded the case again with 
instructions that the RO obtain X-rays of the veteran's left 
shoulder, obtain any other pertinent medical records which 
had not been associated with the claims file, issue the 
veteran and his representative a supplemental statement of 
the case (as previously requested in its October 1997 
remand), and consider whether staged ratings should be 
assigned, pursuant to the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board also stated that the RO 
had the option of scheduling the veteran for yet another VA 
examination, if deemed appropriate.  As a result, two 
examinations were subsequently performed.

At a VA examination on November 10, 1999, the veteran 
complained of pain in the posterior aspect of the left 
shoulder, especially when performing exertional exercises 
such as yard work, and with driving for more than a few 
hours.  Pain was also present with cold weather.  The veteran 
reported that Naproxyn provided some relief.  Range of motion 
testing of the left arm showed active abduction to 80 
degrees, elevation in the scapular plane to 95 degrees, 
external rotation to 30 degrees, and internal rotation to L5.  
Testing for passive motion showed 90 degrees of abduction and 
140 degrees of elevation in the scapular plane.   A positive 
impingement sign was present in both the Neer and Hawkins 
positions.  No tenderness was present at the AC joint on 
palpation.  There was a negative cross-chest adduction sign, 
a negative drop-arm sign, a negative relocation sign, and no 
apprehension.  The examiner concluded that the veteran's left 
shoulder showed evidence of possible impingement sign with 
possible partial thickness rotator cuff tear.  As such, the 
examiner ordered an MRI of the left shoulder.  The veteran 
was notified that he was to undergo an MRI on December 23, 
1999, but failed to report to that examination with no 
explanation provided. 

The veteran was therefore afforded one more VA examination to 
evaluate the severity of his left shoulder disability, which 
included a radiology report.  The examiner reported that he 
had reviewed the veteran's claims file prior to and during 
the examination.  On physical examination, the veteran's left 
shoulder exhibited 145 degrees of internal rotation and 60 
degrees of external rotation.  Deltoid and supraspinatus 
strength were both 5/5.  Positive impingement signs were 
present in the first, second and third position.  Tenderness 
was present at the AC joint with palpation and positive cross 
arm adduction testing.  A radiology report showed mild 
degenerative changes of the glenohumeral and AC joint, as 
well as preservation of the acromiohumeral interval.  The 
examiner concluded that evidence of left shoulder impingement 
was present. 

II.  Analysis

A. Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Under these provisions, the VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
The VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating the claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If the VA is unable to obtain records 
identified by the veteran, the VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the VCAA.  The Board remanded the case in 
October 1997 and March 1999 in an attempt to obtain all 
relevant treatment reports and to have the veteran's left 
shoulder examined.  It appears that all relevant medical 
records have been obtained.  The record also includes three 
VA examination reports since the veteran filed his claim in 
1994, each of which includes findings pertaining to his left 
shoulder disability.  The Board concludes, moreover, that the 
discussions in the statement of the case and supplemental 
statements of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  As such, 
compliance with VA's notification requirements have been met, 
and a remand would serve no useful purpose.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO has not had a chance to apply the new 
provisions in adjudicating this claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

B.  Legal Criteria

As pointed out in the March 1999 remand, as this is a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson, 12 Vet. 
App. at 121.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's left shoulder disability has been evaluated 
under Diagnostic Code 5010.  Diagnostic Code 5010 evaluates 
posttraumatic arthritis, which in turn uses the criteria for 
degenerative arthritis under Diagnostic Code 5003.  Arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating is warranted for X-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010. 

Full range of motion of the shoulder is 180 degrees of 
forward flexion, 180 degrees of abduction, and 90 degrees for 
both internal and external rotation.  See Plate I of 
38 C.F.R. § 4.71.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f). 

Although not considered by the RO, limitation of motion of 
the arm is evaluated under Diagnostic Code 5201.   This 
provision provides a 20 percent evaluation where motion of 
either arm is limited to the shoulder level, or where motion 
of the minor arm is limited to midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of motion of the minor arm to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In addition, apart 
from actual limitation of motion, the veteran's shoulder 
disability may be rated on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-05 
(1995).

C.  Discussion

Applying the above criteria to the facts of this case, the 
Board finds that a 20 percent evaluation is warranted for the 
veteran's degenerative arthritis of the left shoulder for the 
entire period since the initial grant of service connection.  
At the November 1994 VA examination, although the radiology 
report was interpreted as negative, the examiner attributed 
the veteran's pain to "degenerative disease of the left 
shoulder, probably traumatic in origin."  The Board thus 
concludes that arthritis was present as far back as November 
1994, shortly after his claim was submitted.  Under 38 C.F.R. 
§ 4.59, it is the intention to recognize any form of 
arthritis that is actually painful, unstable, or productive 
of malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Under 
Diagnostic Code 5201, the applicable diagnostic code for 
restricted shoulder motion, the minimum compensable rating is 
20 percent.  The Board also concludes that the veteran's 
report of left shoulder pain is credible, as consistently 
confirmed by clinical examination.  Accordingly, a 20 percent 
evaluation is warranted for the veteran's degenerative 
arthritis of the left shoulder for the entire period since 
the initial grant of service connection.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 20 percent since the initial grant of service 
connection.  A 30 percent evaluation under Diagnostic Code 
5201 requires that limitation of motion of the minor arm be 
limited to "midway between side and shoulder level", which, 
in essence, is 45 degrees of abduction.  Since none of the 
clinical evidence shows such limitation of motion, an 
evaluation greater than 20 percent is not warranted under 
Diagnostic Code 5201.  

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a disability evaluation 
greater than 20 percent.  There is no evidence, for example, 
that the veteran's left shoulder has been manifested by 
ankylosis (Diagnostic Code 5200) or impairment of the humerus 
(Diagnostic Code 5202).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200, 5202 (2001).  In light of the veteran's radicular 
symptoms, the Board has considered the provisions of the 
Rating Schedule for evaluation of diseases of the peripheral 
nerves such as Diagnostic Code 8518 (paralysis of the 
circumflex nerve) and Diagnostic Code 8519 (paralysis of the 
long thoracic nerve).  The record reveals that the veteran 
was scheduled to undergo an MRI of the left shoulder on 
December 23, 1999, to determine the exact nature and etiology 
of his radicular pain.  For reasons unknown, however, he 
failed to report to that examination.  Since evidence to 
evaluate these symptoms is unavailable as a result of the 
veteran's failure to cooperate, the VA has fulfilled its duty 
to assist under the VCAA and need not consider these 
diagnostic criteria.  See Woods v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not a 
one-way street; if a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence).  See also 38 C.F.R. §  3.655 
(2001).

Finally, the Board finds that the veteran's left shoulder 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting an evaluation in excess of the 20 
percent evaluation assigned by virtue of this decision, under 
the criteria of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca, supra.  Although the veteran continues to experience 
pain in his left upper extremity, no significant weakness has 
been reported.  When examined in November 2000, for example, 
deltoid and supraspinatus strength were 5/5.  Radiographs 
taken at that time also characterized the veteran's 
degenerative changes as mild. 

The Board thus concludes that under the schedular criteria 
the evidence supports a 20 percent disability evaluation for 
the veteran's degenerative arthritis of the left shoulder for 
the entire period since the initial grant of service 
connection, and that the preponderance of the evidence is 
against an evaluation greater than 20 percent.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

For the entire period since the initial grant of service 
connection, the record does not objectively show that the 
veteran's degenerative arthritis of the left shoulder has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran indicated that he had been employed 
since 1994 as a motor vehicle operator.  He has stated that 
pain in his left shoulder increased with prolonged driving, 
but made no indication that such pain had markedly interfered 
with his ability to perform his job.  In the absence of 
factors demonstrating an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for the veteran's 
degenerative arthritis of the left shoulder is granted for 
the entire period since the initial grant of service 
connection. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

